FILE

i

     

UNITED STATES COURT OF APPEALS MAR ~ 1 2021
FOR THE NINTH CIRCUIT

Form 1. Notice of Appeal from a Judgment ors

United States District Court

CLERK, U.S. DISTRICT C

0
ASTERN DIS RICT OF CALIRGPRTA.

DEPUTY CLERK

 

 

Name of U.S. District Court: [Eastern District Court: Robert T. Matsui

 

 

U.S. District Court case number: |2:20-cv-02086-KJM-AC

 

 

Date case was first filed in U.S. District Court:

Date of judgment or order you are appealing:

 

10/19/2020

 

 

 

1/21/2021

 

 

Fee paid for appeal? (appeal fees are paid at the U.S. District Court)

Cc Yes C No © IFP was granted by U.S. District Court

 

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)

 

Plaintiff: (PRO SE) Maurice R. Atkinson

 

 

Is this a cross-appeal? C Yes @No

 

If Yes, what is the first appeal case number?

 

 

 

Was there a previous appeal in this case?) C Yes @No

If Yes, what is the prior appeal case number?

Your mailing address:

 

 

 

 

 

1580 Maple St.

 

 

 

 

 

 

 

 

 

 

City: |San Mateo State: |CA

 

Zip Code:

 

 

 

 

94063

 

 

 

Prisoner Inmate or A Number (if applicable):

 

 

 

 

Signature [Maurice R. Atkinson

 

 

 

 

Complete and file with the attached representation statement in the U.S. District Court

Date [2/1/21

 

 

Feedback or questions about this form? Email us at forms@ca9.uscourts. gov

 

Form 1

Rev. 12/01/2018
UNITED STATES COURT OF APPEALS
FOR THE NINTH CIRCUIT

Form 6. Representation Statement

Instructions for this form: http://www.ca9.uscourts. gov/forms/form06instructions.pdf

Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

 

Address:

 

 

 

Telephone number(s):

 

 

 

Email(s):

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? C Yes C No

 

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)

Name(s) of party/parties:

 

Windsor El Camino care center

 

Name(s) of counsel (if any):

 

Grace Thompson:Davis Wright Tremaine LLP

 

 

 

 

Address: (2540 Carmichael way, Carmicheal, CA 95608

 

 

 

Telephone number(s): |916-482-0465

 

 

 

Email(s):

 

 

To list additional parties and/or counsel, use next page.
Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

 

Form 6 1 New 12/01/2018
Continued list of parties and counsel: (attach additional pages as necessary)

Appellants
Name(s) of party/parties:
Healthcare services Group, inc.

 

 

Name(s) of counsel (if any):
Grace Thompson: Davis Wright Tremaine LLP

 

 

 

 

Address: (3220 Tillman Drive, Suite 300 Bensalem, PA 19020

 

 

 

 

Telephone number(s): |215-639-4274

 

 

 

Email(s):

 

 

Is counsel registered for Electronic Filing in the 9th Circuit? C Yes C No

 

Appellees
Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

 

Address:

 

 

 

Telephone number(s):

 

 

 

Email(s):

 

 

Name(s) of party/parties:

 

 

Name(s) of counsel (if any):

 

 

 

 

 

Address:

 

 

 

Telephone number(s):

 

 

 

Email(s):

 

 

Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

 

Form 6 2 New 12/01/2018
